STORY, Circuit Justice.
I will not take up time in considering the evidence in this case. There is the most plenary proof, that the vessel [Resolution, Bacon, claimant] was engaged in a smuggling trade under circumstances admitting of no apology; and there is no doubt that the goods were of British manufacture, and greatly exceeded the value of $400. I do not think it material to consider, how far, in point of fact, the allegations of the first and second counts are supported, because, in my judgment, the decision of this cause may well rest on the third count. It is contended, that the vessel being duly licensed for the coasting trade, a trafile in smuggled goods is not within the thirty-second section of the coasting act This argument is utterly untenable. A vessel licensed for the coasting trade cannot, without manifest absurdity, be supposed to be authorized thereby to carry on an illegal traffic. Such a construction would overturn the whole revenue system, and license every species of fraud. It is very clear, that a coasting vessel engaged in-an illegal traffic, is employed in a trade, other than that, for which she is licensed, and consequently liable to condem-. nation.
I affirm the decree of the district court with costs.